MArm a OL S—

In DEPORTATION Proceedings
A-1138079
Decided lyy Board May 5, 1961
Deportability—Subversive organization—Membership in Socialist Workers Party
ground for deportation under section 241(a)(6).
( 1) Evidence of record establishes that Socialist Workers Party between 1938

and at least February 1547 ad vnoativl ncorthrow of tho Coverntoont of the
United States by force or violence or other unconstitutional means.
( 2 ) Alien who was member of Socialist Workers Party from 1938 to 1955,
whose activities within the Party show that his membership was "meaningful," held deportable under section 241(a) (0) of the 1052 Act.
(3) That Socialist Workers Party is permitted to engage in political activity
in State of Wisconsin which forbids such activity by any organization advocating forcible overthrow of the Government is not controlling in immigration proceeding where determination of deportability is based upon record created at the deportation hearing.
CHARGES :

Order: Act of 1952—Section 241(a) (6) [8 U.S.C. 1251 (a) (6)]—After entry was a member of an organization that advocates or teaches
the overthrow by force or violence or other unconstitutional means
of the Government of the United States. (First charge)
Lodged: Act of 1952—Section 241( .4(6) U.S.C. 1251(a) (6)]—After entry a member of an organization that advocates or teaches the
economic, international, and governmental doctrines of world communism. (Second charge)
BEFORE THE BOARD

DISCUSSION: This is an appeal from the order of the special
inquiry officer requiring respondent's deportation; respondent's application for suspension of deportation was denied on discretionary
grounds. The appeal will he dismissed.
The facts have been set forth in great detail by the special inquiry
officer and need not he repeated_ Briefly, respondent is a 52 year
old single male, a native and citizen of Canada, who has been a
resident of the United States since 1933; he was legally admitted
for permanent residence on June 1, 1940, and has made brief visits
to Canada, since that time. He has admitted that he had been a
member of the Socialist Workers Party from about 1938 to 1955.
-

252

The issue is whether the Socialist Workers Party (Party, hereu tier)
advocates the overthrow of this Government by force and violence
or other unconstitutional means. We find it does.
The special inquiry officer sustained the first charge. He held
that the Party advocated the overthrow of the Gover , ment of the
United States by force or violence or other unconstitutional means
from January 1038 to at least February 1947. The special inquiry
officer sustained the second charge insofar as it related to the advocacy by the Party of the doctrines of world communism. Respondent denies that the Party comes within either of the two charges.
The genesis of the Party was in 1928 when the Communist Party
of the United States expelled the supporters of Trotsky. After
various attempts 1 to find a vehicle of expression and action, these
supporters of Trotsky formed the Party in 1938.

The Party is committed to the theory of Marxism as laid down
by Marx, Engels, Lenin, and Trotsky. In brief, it believes that the
capitalist exploits the wage earner and uses the state as a means
of repressing him; that capitalism must result in unemployment,
war and other problems; and that these problems will become more
intense with the passage of time. The Party believes that a scientific (Marxist) analysis of history reveals that capitalism will be
unable to solve these problems but that they can be solved by socialism, the inevitable and only valid alternative. Socialism contemplates elimination of private ownership of the means of production,
replacing it with state ownership and control. The Party finds
that the obstacle to the flowering of socialism out of the "decay"
of capitalism is the refusal of the capitalist class to give up its
privileges; therefore, the Party urges the vanguard of the workers
to build a strong revolutionary party to seize power, overthrow
capitalism, and replace it with a dictatorship of the proletariat
which will institute the forms of socialism. The Party believes that

after the dictatorship has performed its function and all classes
have been abolished, the dictatorship and the state itself will disappear.
The Party believes that socialism cannot exist in one country
alone, but that it must be established throughout the world, and
until 1940 was a member of the "Fourth International", an international organization composed of parlies in other countries which
follow the same beliefs. The Party quit the international organization in 1940, because such membership was made unlawful, but
is still one in spirit with it,.
I In 1928, the Trotskyites formed the Communist League of America which
merged in 1934 with the American Workers Party and became the Workers
Party of the United States ; in 1936, this Party joined the left wing of the
Socialist Party which expelled it late in 1U5i; the Socialist Workers Party
was then formed.

253

While the Party follows the teachings of Marx, Engels, Lenin
and Trotsky, it is opposed to the Soviet Government insofar as the
Communist Party of the Soviet Union exercises dictatorial control
over the workers of the Soviet Union instead of permitting the
workers themselves to exercise control, and insofar as the Communist Party of the U.S.S.R. believes that socialism can exist in
one country.
We may now discuss the record as to whether the Party advocates
force or violence or other unconstitutional means to institute its
program of socialism.
Respondent's case is that the Party seeks to achieve its aims by
convincing the majority of the need for change. He holds that the
Party dues not advocate the use of force, but expects to use force

because the scientific analysis of history has revealed that as the
proletariat become a real threat to the privileges of the government,
the government will use force to prevent the proletariat from obtaining a legal majority. Also, if the government has been dispossessed, it will use force to regain its privileges.' It seems to us that
this very attempt at justification for the use of force is an admission that the Party advocates the use of force to overthrow this
Government. The change of government by peaceful and legal
means is not barred by the Constitution. Change may be based
upon the will of the people, expressed in majorities, under the

proper forms of law, at the ballot box (Article IV, section 4, Constitution of the United States; see Hopkins v. Duluth, 83 N.W.
536). The Party's certitude that force will nevertheless be used
against it condemns it to look upon parliamentary means as futile
and leaves it dependent upon a program of force and violence.
Refusal by the Party to confine itself to the ballot and to the time
it achieves a formal majority envisions unconstitutional means.
However, we need not rest upon the self-serving statements of the
Party as to the use of force. We will examine other statements
which reveal that force is a positive policy of the Party. Before
we do this, we must determine what effect to give the statements on
this issue in Party literature. This Party literature consists not
only of the official program of the Party, the "Declaration of Principles" and the program of the international organization to which
it belonged, but articles, papers, books, and magazines published by
the Party. The "Declaration of Principles" was the Party's plat2 We understand that the Party rejects violence by individuals,' or partial
uprisings of small groups of armed people (until such time as the Party
engages in a civil war) and that it realizes success can attend its efforts only
if it obtains a substantial number of organized disciplined people to do its
will. We also understand that some members did not personally advocate
violence (although the Party taught that it was inevitable and that power
might be taken by other than democratic means.

254

form and thus can be relied upon as representing the Party's view;
however, a question exists as to whether the other matters can be
relied upon as stating the Party view or whether they presented
points of view which, although of interest to members, were not
necessarily the Party's.
We find that the Party view is stated in Party publications. The
theory that official Party publications were instruments of discussion was specifically rejected by the Party. Trotsky, the leading
theoretician of the Party, advised the majority of the National
Committee of the Party on this very issue in the following terms:
The New Interwati,owa [Party monthly, p. 24] and Socialist Appeal [official
paper, exh. 11, p. 17] are not instruments of the discussion under the control of a special discussion committee, but rather instruments of the party
and its National Committee. In the discussion bulletin the opposition can
ask for equal rights with tne mxiorily, but the official party publications
have the duty to defend the point of view of the party and the Fourth International until they are changed. A discussion on the pages of the official
party publications can be conducted only within the limits established by the
majority of the _National. committee. It in no 30f - evident that arguments are
not necessary. (exh. 13, p. 65, Dec. 26, 1939)
•
Second, if the National Committee finds it necessary to devote one issue of
the New International to the discussion (I don't propose it now), it should
be done in such a way that the reader sees where the party position is and
where the attempt at revision, and that the last word remain with the majority and not with the opposition. • (exh. 13, pp. 65-66, Dec. 26, 1939)

The Party followed the proposed policy (exh. 13, p. 65, footnote).
Our belief that Party policy could have been learned from official
publications of the Party is supported by the fact that members of
the Party did learn in this way. Two witnesses presented by respondent revealed under questioning by counsel for respondent that
their familiarity with the political philosophy of the Party was
obtained through rending the publications of the Party; both these
witnesses mentioned the weekly and monthly journal published by
the Party as source material, and one of the witnesses added the
"available writings of Leon Trotsky and James P. Cannon." 3 Respondent stated that "The Militant," a. Party weekly, expressed the
views of the Party although some articles may not have represented
the Party view. Cannon also stated that articles on current events
in Party publications did not necessarily reflect the view of the
Party but indicated that there was less leeway permitted as to
whether the revolution would be accompanied by force for on this
matter there was greater agreement. Moreover, Cannon stated that
the Party press was used by the Party to secure a correct interpreOne of the founders of the Trotsky movement in the United States, titular
at least during' the period of respondent's
membership at Newark, New Jersey, from 1939-1947.
3

and ideological head of the Pa rty

255

tation of Party policy; it would seem to follow that the press did,
therefore, present the Party view. A Government witness testified
that pamphlets published by the Party represented the views of the
Party except that a minority view could sometimes be published.
We note that apparently ne i ther respondent nor the witnesses had
any problem in determining whether or not th articles they read

represented the Party view. Moreover, our examination of the publications in the record reveals that when something is mentioned
with which the Party does not agree, it is mentioned in a manner
which reveals the superiority of the Party view, and that on matters obviously contrary to the Party policy, which are printed in
the official publications, there is a careful analysis showing the
"correctness" and superiority of the Party line. We therefore, feel

that it is proper to rely upon publications of the Party pre, , as
authoritative expositions of the Party line (Matter of H—,) 3-411,
421).
The literature of the Party contains statements contrary to the
present protestations that force would not be used to achieve the
program of the Party until it met armed resistance. The Declaration of Principles and the Constitution of Party, adopted at its
Foundation Convention in January 1938, in effect until December
1940, and regarded as the "letter of the law" for the Party, states
that it is "an illusion" to believe "that in such a country as tho

United States we live in a free, democratic society in which fundamental economic change can be effected by persuasion, by education, by legal and purely parliamentary methods." The document
continues that "the possibilities for purely legal and constitutional
change are therefore limited to those which fall within the framework of capitalist property and social relations." The same document contains the following statement, "While relying primarily on
mass actions, propaganda and agitation as the means for furthering
its revolutionary aim, the Party will also participate in electoral
campaigns, though at all times contending against the fatal illusion that the masses can accomplish their emancipation through the
ballot box." These expressions are written for mass appeal; they
are not qualified where they appear. They should be taken for the
meaning they openly state. Such expressions by themselves and
especially when considered with the Party belief that the task laid
out by history requires the Party to replace this Government with
a dictatorahip of the proletariat, and the Panty's renouncement of
the role of a critic or passive observer—these matters—coupled with
the failure to clearly reject the use of force, are strongly indicative
that the means of conviction left — force —will be used as a positive
weapon in overthrowing this Government.
Party belief that a peaceful democratic transformation of society
256

is preferable but not probable is persistent, widespread, and is obviously the result of much thought. In 1942, Cannon stated in a careful analysis that while socialism preferred a peaceful transition, it
rejected that possibility for the United States. An article in 1947
in the "Fourth International," the official monthly publication of
the Party, indicates that force is the primary weapon. This article
states that the hypothesis that power can be won through the parliamentary road "is not theoretically excluded in certain exceptional
circumstances," and that "What is important is not how a 'workers'
government is formed, but the kind of action (purely parliamentary or revolutionary) which it undertakes afterwards and the
program it tries to carry out" (emphasis in original). Cannon testified late in 1941 that the Party did not expect to gain power
through elections but nevertheless it expected to take power. In

the spring of 1942, he characterized a "parliamentary project" to
sell the Trotskyite program by advocating that it be made an
amendment to the constitution as "capitulatory, a philistine program
of the crudest kind." The editor of the Party monthly, in an article devoted to an attack of Party philosophical beliefs, makes the
matter-of-fact statement that one of the planks of the "basic program" of the Party is the "rejection of parliamentary road,•and the
article reveals that when he speaks of the revolutionary road it is
in contrast to the parliamentary road (1940). It is interesting that
the editor's statements are made in the bland assumption that concerning these matters a common understanding exists which makes
discussion unnecessary.
Our conclusion that violence is a positive instrument for achieving the Party's program takes into consideration the self-serving
statements that the Party was working to convince the "majority"
of the need for its program. Talk of "majority" is misleading without the realization that to the Party the term is not a number
greater than half, but rather is a highly subjective term describing
a mystical moment which occurs when the Party leaders declare
that the Party is representative of the will of the classes that count
—workers and poor farmers. The subjective - nature of this term
is readily apparent from statements of James P. Cannon, leader and
spokesman of the Party, in answer to a critic. At a federal trial
of the Party letiderhip, Cannon had portrayed the Party as interested in winning the majority of the people of the United States
to its program by education and propaganda. The critic was
against Cannon's failure to have boldly affirmed the Party's belief

in force, in action to "conquer the majority of the exploited and
educate them for the taking of power." To this criticisms of submission to the majority, Cannon replied that the majority support
with which he is concerned was "the real majority whose sentiments
854377-fr,

15

257

are ascertainable in various ways besides the ballot box of the
bourgeoise state." Using the Russian Revolution as an example,
Cannon pointed with approval to Lenin's urging that an insurrection be started against the Russian Government although
some members of his Party did not believe that the Party had a
majority. With obvious approval, Cannon quotes the statement of
Lenin that (to proceed with the insurrection) there need be no
"guarantee in advance that the Bolsinvik Party throughout the
country has received exactly one half the number of votes plus one."
Commenting on the fact that Lenin did not worry about a formal
majority, Cannon concludes that "no revolution ever awaits for
this"; it is enough to have a "real majority" (emphasis in original).
Add to the Party's subjective definition of "majority" the fact
that the Party is convinced that ours is a Government of the minority repressing the majority and that the everyday existence of our
Government is an act of violence against the majority, what does
the Party give itself but a blank check on the use of force?
In view of the inconsistency between the explanation by respondent and Party leaders as to the use of force, and to the written
statements indicating that force must be used as a positive means,
it is pertinent to consider the Marxist attitude to truth. The History of American Trotskyism by Cannon (Pioneer Publishers, New
York, 1944, exh. 14) contains a course of lectures on the Party and
its predecessors. Cannon, a defender of "Bolshevik morality" (exh.
14, p. 254), gave his listeners the following advice (speaking on
the desirability of operating as an open political organization rather
than an underground one) :
... a genuine Bolshevik, even in times of sharpest persecution, tries always
to grasp and utilize every possibility to.function in the open. If he can't say
everything he wants to say openly, he will say as much as he can—and supplement legal propaganda by other methods. (pp. 11-12)

Cannon told his listeners that although he supported Trotsky, he
did not speak up in defense of Trotsky at a Communist Congress
in which the majority opposed Trotsky because,
Frankness among friends is a virtue; in dealing with unscrupulous enemies it is the attribute of a fool. (exh. 14, p. 50)
The lecttires show Cannon stating with pride that in factional
disputes with fellow revolutionaries he concealed the truth and misled his comrades until he deemed the time right for the truth; he
reveals proudly how in a fartinnal dispute, after hi3 faction had
promised to give up its own press, it violated its promise as soon
as possible; and he relates that subsequently when it was forced to
give up its paper, it proceeded to violate the ban "legally." The
importance of this is that Cannon does not reflect his own view but
presents an official view. His lectures, filled with a history of de258

are
recommended in the introduction as filling a need for "advanced
workers * * * willing to" learn, and the book is characterized as one
of the "handbooks of Party builders and organizers in the United
States"; it is also stated that the book offers ample reward to those
who bring "a receptive mind and a willingness to assimilate * * *
the lessons" (Introduction, exh. 14). The recommendation is made
by Joseph Hansen, who was apparently the author of a book on
what the Party stood for and who in 1951 was business manager for
Party papers and spokesman for the Party (exh. 6, "The Militant,"
March 26, 1951, cols. 1 and 6). We note also that Cannon's book
was still offered for sale by the Party as late as 1951 (exh. 6, "The
Militant," December 10, 1951, cols. 1 and 2).
In 1942, Cannon pointed out in an official publication that for the
Party the "moral" aspect of the use of force (sabotage) does not
exist but that the problem is one to be decided only by political consideration; and, he emphasized the importance of cloaking insurrection as a "defcnoirke" action. That deception is an inherent weapon
for the Party, and s not merely accidental to a party official, would
appear from the fact that the program of the international organization of the Trotskyist (Fourth International) rejects traditional
standards of right and wrong. The program states:
ception and violation of promises under a guise of legality,

In a society based upon exploitation, the highest moral is that of the social
revolution. All methods are good which raise the class consicousness of the
'a- eskers, their trust in their own forced; their readiness for self - snerlflee In
the struggle. The impermissible methods are those which implant fear and
submissiveness in the oppressed before their oppressors, which crush the spirit
of protest and indignation or substitute for the will of the masses the will of
the leaders; for conviction—compulsion; for an analysis of reality—demagogy
and frame-up. That is why Social Democracy, prostituting Marxism, and
Stalinism—the antithesis of Bolshevism—are both moral enemies of the proletarian revolution.

(The Party adopted the program of the Fourth International (exh.

14, pp. 252-253; see also p. 99; exh. 11, p. 42).)
In considering respondent's own credibility, it must be noted, in
addition to his self-interest, that on two occasions in about 1948
when respondent was questioned by Service officials in connection
with organizational memberships he did not reveal that he had been
a member of the Socialist Workers Party, although on one occasion he had been specifically asked concerning such membership.
His reason for the concealments is that he did not consider questions on his political beliefs as within the province of a Government
bureau. There is no showing that he revealed this reason on the
-

first occasion, and whether or not he revealed it on the second is
not clear. We note also that respondent's visa application executed
in 1940 fails to show membership in the Party, although information
as to membership in subversive organizations is called for.
259

This Trotskyite attitude toward "truth" and "legality" permits a
proper understanding of Cannon's answer to the selfsame critic, previously mentioned, who also accused Cannon of using subterfuge
when on trial because he told the court that the Party did not
advocate the use of violence except in answer to aggression from
the minority. Cannon's answer to the critic was that he had not

abandoned the principles of the Party but had engaged in a
maneuver made necessary by the fact that the American worker was
not ready for a call to violence at the time and that the talk about
violence would not serve the purpose of the revolutionary vanguard
at a time when it was gathering strength and was threatened with
illegality; Cannon also pointed out that violence should be kept in
the background to be

brought out when it would prove effective.

The Party's attitude to truth must also be considered when evaluating their explanation which attempts to give specialized and uncommon meanings to words like "majority," "revolutionary," etc.
As to "revolutionary," use of which the Party attempts to explain
as expressing the change from one social system to one totally
different, we would point out that in the Party use the word seems
to have had its regular meaning of violent change. For example,
the Socialist Party of the United States also believes in a change
from one social system to another. This fact alone did not make
it a revolutionary party in Trotskyite eyes. It was only the entry
of the Trotskyites into the Socialist Party which gave it a "revolutionary coloration."
In summary then, we find, although the evidence is conflicting,
that violence is a tool in the Party's program of overthrowing
this Government, and that its use awaits not the moment when
those who oppose the Party offer armed resistance, but rather that
time when the leaders feel is ripe for its use. Our conclusion is
based on the written statements of the Party rejecting the parliamentary road; the dogma which guarantees to it that capitalism
is outmoded and that socialism is the only legitimate successor; its
belief that it is acting as an instrument for the good of all humanity
in bringing about socialism; the belief that all means are proper
which bring about such a goal; the cherishing of the example of
the Russian Revolution which overthrew the lawful government;
the dogmatic assumption that force will be used against it and the
necessity of preparing for this eventuality ; the rejection of the
meaning commonly assigned to "majority" and the failure to reject
force as a positive instrument even after 18 of its leaders were convicted for conspiring to advocate the use of force. These facts
-

require the conclusion that the Party advocates the overthrow of

the Government of the United States by force or violence.
The Party also advocates the use of other unconstitutional means.
260

Its rejection of the traditional method of determining what is a
"majority" is the advocacy of an unconstitutional means. It advocates the establishment of "Soviets" as councils representing workers,
soldiers and farmers based on occupational units to represent the
will of the people as opposed to the organs provided for by the
Constitution for this purpose—organs based on majorities, organized territorially; this constitutes an advocacy of unconstitutional
means. It advocates expropriation, the taking of property without
due process and compensation; this likewise is the advocacy of an
unconstitutional means.
We come now to respondent's participation in the Party. The
special inquiry officer has used the years from at least 1938 to 1947
as the period during which the Party advocated the use of force
and violence in overthrowing the Government of the United States.
The year 1947 was selected because the record, in his opinion, did not
establish that the documents containing the aims of the Party were
distributed after 1947. We believe that it would not be improper
to assume that the proscribed teachings continued in the absence of
an express rejection of the use of unconstitutional methods (filar
v. Doak, 61 F.2d 566 (C.C.A. 7, 1932)), but we will deal only with
the period from 1938 to 1947 since if respondent had been a member only during such period or any part of it, his membership
would nevertheless make him deportable. (Galvan v. Press, 347 U.S.
522; Haris-Lades v. Shaughnessy, 342 U.S. 580; Carlson. v. Landon,
342 U.S. 524).
Respondent was a member for the entire period in question or
most of it. He had been a member from the start of the Party
itself, or shortly thereafter. He did not come to the Party as a
stranger to the radical movement; he had been a member of the
Socialist Party from 1936 until he entered the Party. His membership in the Socialist Party existed at a time when there was considerable exploration of the means of achieving socialism. Respondent left the Socialist Party to join one which was established by the
"Convention of Revolutionary Socialists" and which called upon all
revolutionary militants to join them in building the Party into a
"mass revolutionary party." The respondent entered the Party
with knowledge of its literature and had read its literature during
the period in question. He knew that the Party called for a

change in this country's form of government. (Respondent had
three years at the University of Toronto.) He was familiar, at
least in part, with the "Declaration of Prinriplea and the Constitution of the Socialist Worker's Party," "The Founding Conference

of the Fourth International, etc.," "Socialism on Trial," "Defenge
Policy in the Minneapolis Trial," "In Defense of Marxism," "The
History of American Trotskyism," "The Communist Manifesto,"

261

and; in part or whole, with many other booklets on socialism. The
Party used classes, meetings, and its press to secure a correct interpretation of Party policy. Respondent, in addition to being a
reader of the press, attended classes and meetings with regularity
from about once a week to once a month. On two occasions he
addressed the group.
A member of the Party was obliged to accept the policy of the
Party, and upon joining was required to certify that he accepted
the Declaration of Principles and Constitution and agreed to abide
by the discipline of the Party (exh. 8, Article IV, sections 1, 2;
Article IX, pp. 29-30). The respondent's activities are ample proof
that he accepted the obligations of his membership. He was an
active supporter and worker for the Thirty. Tin paid his dues
regularly and made voluntary contributions in considerable amounts
from time to time. He sold publications of the Party, and attempted to recruit a member on at least one occasion. He served
as the treasurer of his branch and was on the Educational Committee. He was also charged with physical maintenance of the
office. He attended conventions of the Party, spending several days
there and attending meetings although he was not a delegate.
The length of respondent's membership, its continuance after 18
leaders of the Party had been convicted for conspiring to overthrow
the Government by force and violence (1941), his educational background, his service to the Party, his familiarity with the literature
of the Party, his attendance at classes and meetings, and his activity establish that the membership was meaningful; and these
factors take his case out of Raw°ldt v. Perfecto (335 U.S. 115) which
counsel believes is applicable (Niukkanen v. MeAlexander, 362 U.S.
390; Galvan v. Prom, supra)'
Counsel contends Llial, there is no evidence that respondent personally advocated proscribed doctrines. It is not our understanding
that such advocacy need be established. However, if personal advocacy need be shown, it is found in this record which reveals
activity, knowledge of Party literature, membership for the purpose of advancing the Party program of political change, and continuance of membership after leaders of the Party were convicted for
having conspired to advocate the overthrow of the Government by
force (Dunne v. United States, 138 F.2d 137, cert. den. 320 U.S.
+Troi'Sei-vIce reprientutive argues that R000ttit (lees not apply where the
charge is based on the Immigration and Nationality Act. We find it unnecessary to consider the argument at this time (see, Matter of 0—, 6-50, 52;
furthermore, the same argument is made in the brief submitted by the
Government in Ga,stelurn- Quinonea v. Ropes, 280 17.2d 824 (0.A. D.C., 1960),
cert. den. 385 U.S. 871, where in a similar situation the court applied Rozooldt
and found the alien deportable, but did not discuss this contention.

202

790; 6-'alvam v. Press, supra, p. 528, citing K jar v. Doak, 61 F.2

566; Greco v. Half, 63 F.2d 863; Matter of 0—, 3-736).
Counsel believes that since the Party is permitted to engage in
political activity in the State of Wisconsin which forbids political
activity by an organization which advocates the overthrow of Government by force and violence, it is improper to find that the Party
is a proscribed organization. The fact that the State of Wisconsin
permits the existence of the Party has been taken into consideration.
It is a factor, but not a controlling one in this federal matter. It
is no more controlling than is the fact that the leaders of the
Party were found to have conspired to advocate the overthrow of
the Government by force. The decision in the case before us must
be made upon the record before us. The record establishes deportability on the charge discussed.
Since we have found respondent deportable on the first charge,
we find it unnecessary to consider the second charge. Deportation
will be ordered only on the first charge.
We have nut discussed the testimony of the Government witnesses or the witnesses of the respondent in detail. The testimony

of the Government witnesses is considered merely corroboratory
of the documentary evidence. Counsel's contention that the Government witnesses were members only at the Party's beginning,
when it was more radical, is not relevant. The record fails to establish any real break with the Party's revolutionary past. Furthermore, proof that the organization. had,changed would not relieve
the alien from liability to deportation (Galvan v. Press, supra).
The testimony of respondent and his witnesses, with the exception
of J—, is touched with self-interest. J—, who was offered as an
impartial expert by respondent, showed confusion as to whether or
not he was a member of the Socialist Workers Party. Member
ship, if it existed, could have been only for a short period of
either some months or perhaps most of 1938. J— exhibited a serious
confusion between the Party and the Socialist Party (a Marxist
Party which does not have a "revolutionary coloration"). In giving
an example of the reliance by the Party on the electoral process,
J— mentioned an election campaign which sought to elect Norman
Thomas. Norman Thomas was the leader of the conservative section of the Socialist Party and was held in low esteem by the
Party. Moreover, J— revealed a lack of definite knowledge about
as important a matter as the Party's affiliation with the Fourth International. J—'s testimony that the Party placed its reliance upon
parliamentary means is contradicted by reasonable, substantial and
probative evidence.
We find no prejudicial error committed by the special inquiry
officer in the conduct of the case. In addition to the oral argu263

ments, the briefs of counsel and the examining officer have been
considered.
Respondent's application for suspension of deportation was denied
by the special inquiry officer on the ground that deportation would
not result in exceptional and extremely unusual hardship. Respondent is single; his nearest family in the United Stites consists
of a sister; he has no dependent family ties in the United States;
he is a skilled cabinet maker; he has assets in excess of $9,000 and
there appears to be no reason why he could not obtain employment
in Canada. We believe the special inquiry officer ruled properly
in this matter. We would also add the fact that the respondent's
continued membership until 1955 in an organization which for a
long period of time advocated the overthrow of the Government
by force and violence and which as far as this record shows has
never repudiated such a policy is a further factor. In this regard,
WA would point, out that respondent's membership continued in the
Party although in 1941 eighteen of its officers were convicted in a
federal court for conspiring to advocate the overthrow of Government by force and violence. (The Service representative argued
that respondent has failed to establish that he would be ineligible
for the issuance of a visa if he applied for one in Canada and
would, therefore, as a native of a contiguous territory be ineligible
for suspension of deportation (section 214(a)). We need not rule

on this.)
ORDER: It is ordered that the appeal be dismissed but that respondent be deported from the United States in a manner provided
by law solely- on the following charge:
Section 241(a) (8), immigration and Nationality Act (8 U.S.C. 1251(a) (6))
—After entry was a member of an organization that advocates or teaches the
overthrow by force, or violence, or other unconstitutional means, of the Government of the United States.

264

